UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Christopher E. Kashmerick Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:04/30 Date of reporting period:10/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Toreador Large Cap Fund Semi-Annual Report October 31, 2010 Fund Adviser: Toreador Research & Trading LLC 7493 North Ingram, Suite 104 Fresno, CA93711 Toll Free (800) 343-5902 Performance Results [ The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-343-5902. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Russell 1000® Index is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in this Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on June 2, 2006 (commencement of Retail Class operations) and held through October 31, 2010. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 1000® Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-800-343-5902. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on September 1, 2009 (commencement of Institutional Class operations) and held through October 31, 2010.THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 1000® Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-800-343-5902. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings (Unaudited) 1As a percentage of net assets. 2Companies included in the S&P 500® Index, the Russell 1000® Index or with market capitalization greater than $7 billion. 3Companies included in the S&P 500® Index, the Russell 1000® Index or with market capitalization less than $7 billion. Investment Objective (Unaudited) The investment objective of the Toreador Large Cap Fund (the “Fund”) is long-term capital appreciation. The Fund will invest primarily in stocks of large capitalization companies, which the Fund’s Adviser, Toreador Research & Trading LLC, defines as any company meeting the following criteria:included in the S&P 500® Index or the Russell 1000® Index, and with a market capitalization greater than $7 billion. Availability of Portfolio Schedule (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the entire period from May 1, 2010 to October 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.In addition, if the short-term redemption fee imposed by the Fund were included, your costs would have been higher. Toreador Large Cap Fund - Retail Class Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid During the Period* May 1, 2010 – October 31, 2010 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Toreador Large Cap Fund - Institutional Class Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid During the Period* May 1, 2010 – October 31, 2010 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 0.96%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). **Assumes a 5% return before expenses. Toreador Large Cap Fund Schedule of Investments October 31, 2010 (Unaudited) Common Stocks - 98.05% Shares Value Banks - 3.43% Bank of America Corp. $ JPMorgan Chase & Co. Electric Services - 0.94% Public Service Enterprise Group, Inc. Electronics & Electronic Components - 13.25% Cisco Systems, Inc. (a) Danaher Corp. NVIDIA Corp.(a) Texas Instruments, Inc. Thermo Fisher Scientific, Inc. (a) Entertainment - 1.99% DIRECTV - Class A (a) Financial Services - 6.08% American Express Co. Ameriprise Financial, Inc. Federated Investors, Inc. - Class B Goldman Sachs Group, Inc. / The Hazardous Waste Management - 1.64% Stericycle, Inc. (a) Healthcare - 12.35% Gilead Sciences, Inc. (a) Johnson & Johnson Medtronic, Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (a) Information Technology - 3.86% Oracle Corp. Insurance - 3.70% MetLife, Inc. Travelers Companies, Inc. / The Unum Group Leisure - 1.98 Carnival Corp. Metal Mining - 1.39% Freeport-McMoRan Copper & Gold, Inc. Oil & Natural Gas - 12.82% Chevron Corp. ConocoPhillips Murphy Oil Corp. National-Oilwell Varco, Inc. UGI Corp. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Schedule of Investments - continued October 31, 2010 (Unaudited) Common Stocks - 98.05% - continued Shares Value Restaurants - 1.98% McDonald's Corp. $ Retail - 11.84% Aeropostale, Inc. (a) Best Buy Co., Inc. CVS Caremark Corp. Kohl's Corp. (a) Lowe's Companies, Inc. Target Corp. Services - 9.82% BMC Software, Inc. (a) Google, Inc. - Class A (a) ITT Corp. Steel - 1.16% Nucor Corp. Telecommunications - 7.63% Harris Corp. L-3 Communications Holdings, Inc. Motorola, Inc. (a) Transportation - 2.19% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $26,238,997) Exchange-Traded Funds - 0.97% SPDR KBW Regional Banking ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $319,047) Money Market Securities - 0.84% Huntington Money Market Fund - Trust Shares, 0.01% (b) TOTAL MONEY MARKET SECURITIES (Cost $255,152) TOTAL INVESTMENTS (Cost $26,813,196) - 99.86% $ Other assets less liabilities - 0.14% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at October 31, 2010. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Statement of Assets and Liabilities October 31, 2010 (Unaudited) Assets Investments in securities, at fair value (cost $26,813,196) $ Receivable for investments sold Receivable for Fund shares sold Dividends receivable Interest receivable 2 Prepaid expenses Total assets Liabilities Payable for investments purchased Payable for Fund shares redeemed Payable to Adviser (a) Accrued Service fees (a) Payable to trustees and officers Payable to administrator, fund accountant, and transfer agent Payable to Custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Undistributed net investment income (loss) Accumulated undistributed net realized gain (loss) from investment transactions ) Net unrealized appreciation (depreciation) on investments Net Assets $ Net Assets: Retail Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 98%) (b) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 98%) (b) $ (a)See Note 4 in the Notes to the Financial Statements. (b)The Fund charges a 2.00% redemption fee on shares redeemed within 60 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Statement of Operations For the six months ended October 31, 2010 (Unaudited) Investment Income Dividend income $ Interest income 58 Total Investment Income Expenses Investment Adviser fee (a) Service Fee - Retail Class (a) Transfer agent expenses Administration expenses Registration expenses Fund accounting expenses Legal expenses Auditing expenses Trustee expenses Custodian expenses Printing expenses CCO expenses Pricing expenses Insurance expenses Miscellaneous expenses 24f-2 expenses 46 Total Expenses Less: Fees waived by Adviser (a) ) Other Expenses Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities ) Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Statements of Changes In Net Assets For the six months ended October 31, 2010 Six months ended October 31, 2010 Year ended (Unaudited) April 30, 2010 Increase (Decrease) in Net Assets due to: Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities (a) Net increase from reimbursement by Adviser - (b) Change in unrealized appreciation (depreciation) on investment securities ) Net increase (decrease) in net assets resulting from operations Distributions From net investment income, Retail Class - ) From net investment income, Institutional Class - ) From net realized gains - - Total distributions - ) Capital Share Transactions, Retail Class Proceeds from Fund shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Proceeds from redemption fees collected (c) Net increase (decrease) in net assets resulting from Retail Class capital share transactions ) ) Capital Share Transactions, Institutional Class (d) Proceeds from Fund shares sold Reinvestment of distributions - Amount paid for shares redeemed ) - Proceeds from redemption fees collected (c) 10 - Net increase (decrease) in net assets resulting from Institutional Class capital share transactions Total Increase (Decrease) in Net Assets ) Net Assets Beginning of year End of year $ Accumulated net investment income (loss) included in net assets at end of period $ $ Capital Share Transactions, Retail Class Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) from Retail Class shares outstanding ) Capital Share Transactions, Institutional Class (d) Shares sold Shares issued in reinvestment of distributions - - Shares redeemed ) Net increase (decrease) from Institutional Class shares outstanding (a) Includes loss of $55,863 due to investment violation. See Note 5 in the Notes to the Financial Statements. (b) See Note 5 in the Notes to the Financial Statements. (c)The Fund charges a 2% redemption fee on shares redeemed within 60 calendar days of purchase.Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. (d)For the period September 1, 2009 (Commencement of the Institutional Class) through April 30, 2010. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund - Retail Class Financial Highlights (For a share outstanding during each period) Six months ended October 31, 2010 (Unaudited) Year ended April 30, 2010 Year ended April 30, 2009 Year ended April 30, 2008 Period ended April 30, 2007 (a) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) ) - (b) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions to shareholders: From net investment income - ) - - - (b) From net realized gains - - - (b) ) - Total distributions - ) - ) - Paid in capital from redemption fees (c) - Payment by affiliate for investment violation (d) - Net asset value, end of period $ Total Return (e) % (h) % (f) -32.68
